DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 07/02/2021 were reviewed and are acceptable.
Specification
The specification filed on 07/02/2021 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, an anode-free battery cell, and related method of creating said cell, comprising an anode current collector that is in direct contact with a lithium ion buffer layer that is chemically non-reactive with lithium ions, wherein, when charged, lithium ions plate on the anode current collector and are stored within the lithium ion buffer layer.
Zhamu et al. (US 2016/0043384 A1) is considered to be the closest relevant prior art to independent claims 1 and 13.  Zhamu et al. discloses most of the claim limitations as set forth previously (see OA in parent application 16/414748 dated 01/25/2021).
However, Zhamu et al. does not disclose, teach, fairly suggest, nor render obvious the recited lithium ion buffer layer.  To the contrary, Zhamu et al. explicitly discloses an anode comprising an anode active material (Abstract).  As persuasively argued by Applicant (see Declaration in parent application 16/414748 dated 03/02/2021), such an anode active material intercalates/deintercalates lithium ions, thus chemically bonding with elements within the active material, while the instant lithium ion buffer layer is chemically non-reactive with lithium ions.
Zhang et al. (US 2016/0261000 A1) is also considered to be relevant prior art to independent claims 1 and 13.  Zhang et al. discloses an anode-free rechargeable battery (Title).  However, Zhang et al. does not disclose, teach, fairly suggest, nor render obvious the recited lithium ion buffer layer.  To the contrary, Zhang et al. explicitly discloses an absence of a layer between the anode current collector (140) and the separator (130), and discloses that an anode (150) is formed in situ between said layers ([0037]).
de Souza et al. (US 2018/0277410 A1) is also considered to be relevant prior art to independent claims 1 and 13.  de Souza et al. discloses an lithium anode-free battery (Abstract).  However, de Souza et al. does not disclose, teach, fairly suggest, nor render obvious the recited lithium ion buffer layer.  To the contrary, de Souza et al. explicitly discloses that, during charging, lithium “islands” are formed on an anode current collector, thereby obviating the need for solid surfactants or liners ([0006]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 2019/0027788 A1) discloses rolled alkali metal batteries and production process;
Hwang et al. (US 2016/0211547 A1) discloses a hybrid rechargeable battery.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/16/2022